Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Capelli, #38405 on 9/10/2021.
The application has been amended as follows:
(A) Claim 1, page 3, line 3, “the Aggregation Module”, has been changed to --the Aggregation--.
(B) Claim 1, page 3, line 4, “the Processing Module”, has been changed to --the Processing--.
(C) Claim 1, page 3, line 4, “the Deep Packet Inspection”, has been changed to, --Deep Packet Inspection--.
(D) Claim 1, page 3, line 4-5, “the Record Generation Module”, has been changed to -- the Record Generation--.


The arguments of 8/21/2021, on pages 9-12 describe distinguishable details as claimed against the prior art, are deemed persuasive against the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:

"http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158